Citation Nr: 0806441	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-06 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from February 23, 2005 through 
February 24, 2005 at Baptist Medical Center.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Little Rock, Arkansas, 
which authorized payment for February 22, 2005, and denied 
entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from February 23, 2005 through 
February 24, 2005, the point at which the veteran's medical 
condition had stabilized.  The VA Regional Office (RO) in 
Little Rock, Arkansas, currently has jurisdiction over the 
veteran's medical file.    

The Board notes that the veteran was scheduled to appear for 
a videoconference hearing in May 2007.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).


FINDINGS OF FACT

1.  On February 23, 2005, the veteran was service-connected 
for a spinal disc condition, rated as 70 percent disabling, 
and in receipt of a total (100 percent) disability rating 
based on individual unemployability (TDIU). 

2. For the period of February 23, 2005 through February 24, 
2005, the record shows that a VA facility was not feasibly 
available at that time, and that further care was required to 
satisfy the purpose for which it was initiated.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from February 23, 2005 to February 
24, 2005 at Baptist Medical Center have been met.  38 
U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 17.53, 17.120, 17.1000-17.1003 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Because the full benefits sought 
on appeal are being granted by this Board decision, no 
further notice or assistance to the veteran is required.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this issue because of the favorable nature of 
the Board's decision.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Payment or Reimbursement for Medical Services

In this case, the evidence of record reflects that the 
veteran was service connected for a spinal disc condition, 
rated as 60 percent disabling, and in receipt of a 100 
percent rating based on TDIU.  On February 22, 2005, the 
veteran sought treatment at Baptist Medical Center for 
shortness of breath, coughing, and fever.  The veteran was 
transported to Baptist Medical Center via Arkansas Emergency 
Transport.  The record reflects that Arkansas Emergency 
Transport initially began transporting the veteran to the 
Central Arkansas VAMC, but was diverted moments before 
arrival.   
The veteran was admitted to Baptist Medical Center on 
February 22, 2005, with diagnoses of pneumonia and sepsis.  
The veteran was discharged from Baptist Medical Center on 
February 24, 2005.  While the VAMC has recently approved 
reimbursement for February 22, 2005, it has not found the 
veteran eligible to payment for the remaining period 
(February 23, 2005 through February 24, 2005) based on 38 
C.F.R. § 17.53, finding that the veteran's condition had 
stabilized as of February 23, 2005, and that VA facilities 
were feasibly available as of that date.

The veteran contends that payment or reimbursement for the 
continued medical treatment provided from February 23, 2005 
through February 24, 2005 at Baptist Medical Center is 
warranted because he was refused emergency treatment at 
Central Arkansas VAMC and he was never notified by a doctor 
that his condition had stabilized to a point where further 
care was not required. 

38 C.F.R. § 17.53 provides that, in those instances where 
care in public or private hospitals at VA expense is 
authorized or other Federal facilities are not feasibly 
available, the authorization will be continued only for the 
period of time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was initiated.  

First, it must be determined whether VA facilities were 
feasible available.  From the evidence of record, it appears 
that the Central Arkansas VAMC was on a divert status from 
February 22, 2005 through February 24, 2005.  The evidence of 
record demonstrates that diversion did not end until 12:13 am 
on February 24, 2005.  While there is no evidence of record 
that the VA facility was notified of the veteran's admission 
to the private hospital, the VA facility was at least aware 
that the veteran had first attempted to seek treatment at the 
VA facility.  Although the VAMC was aware of the veteran's 
intentions to seek medical care at the VA facility, there is 
no evidence that the veteran was informed that as of February 
24, at 12:13am, the VAMC was available.  Further, the Board 
notes that the veteran was discharged from Baptist Medical 
Center on February 24, 2005, at 9:50 am, less than 10 hours 
after a VA facility became available.  Given the failure to 
inform the veteran of the VA's availability and the limited 
time frame prior to discharge in which the transfer could 
have been accomplished, it cannot be said that the medical 
facility was available to the veteran.  The Board finds that, 
even if it were to conclude that the veteran's condition was 
medically stable as of February 23, 2005, the veteran would 
still be eligible for payment between February 23, 2005 and 
February 24, 2005. 

The Board further finds that continued private hospital care 
was required to satisfy the purpose for which care was 
initiated. In this regard, the Board has examined the private 
hospital records for the remaining dates in question, and 
notes that as of February 23, 2005, the veteran was still 
coughing, had decreased breath sounds, and required oxygen 
assistance.  On February 24, 2005, the day of the veteran's 
discharge, the record reflects that he was still coughing and 
had a low pulse oxygenation rate on room air.  Further, the 
admitting physician noted that the veteran was at high risk 
for mortality and morbidity and was on the verge of sepsis 
upon admission to the emergency department of Baptist Medical 
Center, making careful monitoring of his vital signs an 
important feature of his medical care.  Based on the evidence 
of record, the Board finds that continued hospital care was 
required for the duration of the veteran's hospital stay.

For these reasons, the Board finds that the use of a VA 
facility was not feasibly available, and continued hospital 
care was required, over the period of February 23, 2005 
through February 24, 2005. Therefore, the Board finds that 
the criteria for payment or reimbursement of unauthorized 
medical expenses incurred from February 23, 2005 through 
February 24, 2005 at Baptist Medical Center have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred from February 23, 2005 through February 24, 2005 at 
Baptist Medical Center is granted. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


